DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims in the reply filed on 4/27/2022 is acknowledged. Claims 26, 28, and 58 are withdrawn.
Also, claims 10-11 are not included in the listing of claims. They are deemed to be canceled.

Claim Objections
Claim 20 is objected to because of the following informality: 
In line 4, “a recovery tool” should read “the recovery tool”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 12-13, 19-20, 41-44, 46, and 50  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the distal end portion of the shaft" in line 12. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 1 will be read as if it reads “a distal end portion of the shaft”.
Claims 2-5, 8-9, 12-13, and 19-20 are rejected by virtue of their dependence from claim 1.
Claim 9 recites the limitations "the extension shaft" in line 2, “the extended position” in line 2, and “the retracted position” in line 3. There are insufficient antecedent bases for these limitations in the claim. For examination purposes, these limitations will be interpreted to be read as "an extension shaft" in line 2, “an extended position” in line 2, and “a retracted position” in line 3, respectively.
Claim 12 recites the limitation "the distal end of the cap assembly" in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 12 will be read as if it reads “a distal end of the cap assembly”.
Claim 41 recites the limitation "the ingestible device" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 41 will be read as if it reads “an ingestible device”.
Claims 42-44, 46, and 50 are rejected by virtue of their dependence from the claim 41.
Claim 43 recites the limitation "the extension shaft" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 43 will be read as if it reads “an extension shaft”.
Claim 44 recites the limitations “the distal end portion” in line 3 and "the extension shaft" in line 3. There are insufficient antecedent bases for these limitations in the claim. For examination purposes, these limitations will be interpreted to be read as "a distal end portion " in line 3 and “the extension shaft” in line 3, respectively.
Claim 46 recites the limitations "the extension shaft" in lines 2-3, “the retracted position” in line 3, and “the extended position” in line 4. There are insufficient antecedent bases for these limitations in the claim. For examination purposes, these limitations will be interpreted to be read as "an extension shaft" in lines 2-3, “a retracted position” in line 3, and “an extended position” in line 4, respectively.
Claim 50 recites “the retrieved ingestible device” in line 5, but it is not clear if this recitation is the same as, related to, or different from “the ingestible device” of claim 41, line 4.  Up to this point, there is no mention of this ingestible device being retrieved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (U.S. Patent No. 2004/0175289) (as cited by Applicant) in view of Bodner (WO 2006119371). 
Regarding claim 1, Takizawa teaches (Figures 1A and 3A) a recovery tool for retrieving an ingestible device comprising a retriever being disposed at the distal end portion of the shaft (rod 34) and adapted (via magnet 35) to retrieve the ingestible device (capsule 3). (Paragraph [0046]). 
Takizawa, however, fails to teach “a collection member having an open end, a closed end and a collection chamber between the open end and the closed end for receiving the ingestible device after recovery; and a cap assembly releasably attachable to the open end of the collection member to seal the collection chamber, the cap assembly comprising: a closure portion; a handle extending from the closure portion in a first direction; a shaft extending from the closure portion in a second direction that is opposite the first direction”.
Bodner, in a related field of endeavor teaches (Figures 6 and 7) a collection device. Bodner teaches a collection member (tube 30) having an open end, a closed end and a collection chamber between the open end and the closed end capable of receiving an ingestible device after recovery. (Paragraph [0007]). Bodner further teaches (Figures 6A-6B) a cap assembly (20) releasably attachable to the open end of the collection member to seal the collection chamber, the cap assembly comprising: a closure portion; a handle extending from the closure portion in a first direction (head portion 22); and a shaft extending from the closure portion in a second direction that is opposite the first direction (connection portion 10b). (Paragraphs [0030]-[0031]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa to incorporate “a collection member having an open end, a closed end and a collection chamber between the open end and the closed end for receiving the ingestible device after recovery; and a cap assembly releasably attachable to the open end of the collection member to seal the collection chamber, the cap assembly comprising: a closure portion; a handle extending from the closure portion in a first direction; a shaft extending from the closure portion in a second direction that is opposite the first direction” of Bodner. Doing so, provides a contraption, e.g., tube or collection chamber, to selectively secure the retrieved material, e.g., a fluid specimen or an ingestible device. (Paragraph [0027]).
Regarding claim 19, Takizawa teaches all of the elements of the current invention as stated above except “wherein the collection member and the cap assembly form define a seal when releasably secured to one another to prevent any fluid from escaping from or entering into the collection chamber.”
Bodner teaches (Figures 4A-4C), the sealing engagement (i.e., seal) between the cap and the tube (i.e., collection member) when releasably secured to one another. (Paragraphs [0026]-[0027], [0034]).  Doing so selectively seals the tube once fluid specimen is collected in the tube and prevents any fluid from escaping from or entering into the collection chamber. (Paragraphs [0027], [0034]).  
Regarding claim 20, Takizawa teaches (Figures 1A and 3A) a recovery kit for retrieving an ingestible device after the ingestible device is evacuated from a user's body, wherein the recovery kit comprises a enclosure bag (33) (i.e., a carrying case) dimensioned to receive the recovery tool.  The enclosure bag is used not only to store the retrieved capsule (3) as shown in Figure 4C subsequent to the retrieval of the capsule, but also to store the soiled retrieval tool (32) in the enclosure bag. (Paragraphs [0045], [0049]).
Claims 2-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Bodner, further in view of Nelson (U.S. Patent No. 2012/0046682). 
Regarding claim 2, Takizawa in view of Bodner teaches all of the elements of the current invention as stated above except “an extension shaft moveably coupled to the shaft and having a distal end portion, the extension shaft being moveable between a retracted position in which the extension shaft is disposed within the shaft and an extended position in which the distal end portion of the extension shaft is extended away from the shaft in a telescopic manner”. 
Nelson, in a related field of endeavor teaches a surgical instrument configured to be driven by an attached hub that translates a rotational movement into a reciprocating motion to open and close the jaw members. (Abstract). 
Referring to Figure 1A, rasp system (100) comprises head portion (102), shaft portion (104) and handle portion (106). Head portion comprises rasp head (108), which includes a plurality of teeth (110) or cutting edges which may cut anatomical tissues when drawn along the tissue surface. The shaft portion comprises inner shaft (114) (i.e., extension shaft) (not visible in Figure 1A) which extends proximally from the rasp head (108) and is received in the handle portion (106). The inner shaft (114) extends through an optional outer sleeve (116) of the shaft portion (104) (i.e., shaft) which is joined to the handle portion (106). At its proximal end, inner shaft (114) is received within a shaft key (170) (not visible in Figure 1A). Figure 1C illustrates rasp system in an extended configuration. In this configuration, driving hub (120) has rotated relative to the outer housing (120); and the shaft key, inner shaft (114) and rasp head (108) have been reciprocally translated to a distal position (i.e., an extension shaft moveably coupled to the shaft and having a distal end portion, the extension shaft being moveable between a retracted position in which the extension shaft is disposed within the shaft and an extended position in which the distal end portion of the extension shaft is extended away from the shaft in a telescopic manner). (Paragraphs [0059], [0061]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa in view of Bodner to provide “an extension shaft moveably coupled to the shaft and having a distal end portion, the extension shaft being moveable between a retracted position in which the extension shaft is disposed within the shaft and an extended position in which the distal end portion of the extension shaft is extended away from the shaft in a telescopic manner” of Nelson. Doing so provides a tool with a mechanism that provides greater control during removal.  (Paragraphs [0058]).
Regarding claim 3, Nelson further teaches a reciprocating inner shaft (114) (i.e., extension shaft), which is coupled to shaft portion (104) and extends through an optional outer sleeve (116) (i.e., extension shaft slidably coupled), allowing the extension shaft to be moveable in a telescopic fashion. (Paragraphs [0059], [0061]).
Regarding claim 4, Nelson further illustrates (Figures 37A-E) a tissue removal member (750) having cutting head (751) actuable between an open position in which the jaw edges are spaced apart from one another, and a closed position in which the jaw edges abut, in order to capture and sever tissue between the jaws in a biting action. First jaw member (752) is coupled to inner shaft (514) (i.e., extension shaft), and is pivotable about a pivot axis relative to second jaw member (754), which is fixed to outer sleeve (516) and remains stationary (i.e., wherein the extension shaft comprises at least two sections that are pivotally coupled to one another to allow the extension shaft to be moveable in a pivotable fashion).
Regarding claim 5, Takizawa in view of Bodner teaches a retriever comprising a magnet (35) disposed in the distal end portion and adapted to retrieve the ingestible device by applying a magnetic attraction force. (Paragraph [0056]). However, Takizawa in view of Bodner does not teach “an extension shaft” portion. 
	As previously discussed, Nelson teaches inner shaft (114) (i.e., extension shaft) which extends proximally from the rasp head (108) and is received in the handle portion (106). The inner shaft (114) (i.e., extension shaft) extends through an optional outer sleeve (116) of the shaft portion (104) (i.e., shaft) which is joined to the handle portion (106). (Paragraphs [0059], [0061]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa in view of Bodner to provide the “extension shaft” of Nelson. Doing so provides a tool with a mechanism that provides greater control during removal.  (Paragraphs [0058]).
Regarding claim 8, Takizawa teaches all of the elements of the current invention as stated above except that the retriever may comprise one of mechanical forceps, graspers, a pliable loop, adhesive means, a suction tip and a vacuum.
Nelson teaches that a suction opening (112) (i.e., suction tip) is located on the head portion (102), and may be disposed between the teeth and the shaft portion, for the efficient removal of tissue from a surgical site. (Paragraphs [0057]-[0059]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa in view of Bodner to provide the “suction tip” retriever of Nelson. Doing so provides a type of retriever that provides can efficiently remove debris from the surgical site, thus decreasing the duration of a procedure. (Paragraphs [0058]).
Regarding claim 9, Takizawa teaches all of the elements of the current invention as stated above except “a locking mechanism adapted to maintain the extension shaft in the retracted position, wherein the locking mechanism is actuable so that the extension shaft is moveable to the extended position.”
Nelson illustrates (Figure 1B) rasp system (100) in a retracted configuration. In this configuration, the shaft key (170), inner shaft (114) (i.e., extension shaft) (not visible; within outer sleeve 116) and rasp head (108) have been pulled by interaction of the cam and cam follower surfaces (i.e., locking mechanism) to a proximal position. Figure 1C illustrates rasp system in an extended configuration. In this configuration, driving hub (120) has rotated relative to the outer housing (120); and the shaft key, inner shaft (114) and rasp head (108) have been reciprocally translated to a distal position by the spring bias of spring (250) (i.e., the recovery tool further comprises a locking mechanism adapted to maintain the extension shaft in the retracted position, wherein the locking mechanism is actuable so that the extension shaft is moveable to the extended position). (Paragraphs [0061], [0076]-[0078]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa in view of Bodner to incorporate the “locking mechanism adapted to maintain the extension shaft in the retracted position, wherein the locking mechanism is actuable so that the extension shaft is moveable to the extended position” of Nelson. Doing so provides a motion conversion mechanism that provides control during reciprocation between an extended position and retracted position. (Paragraph [0078]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Bodner, further in view of Nelson.
Regarding claim 12, Takizawa in view of Bodner and Nelson teaches an illustrated rasp system (i.e., recovery tool) in an extended configuration. In this configuration, inner shaft (114) (i.e., extension shaft) and rasp head (108) have been reciprocally translated to a distal position by the spring bias of spring (250) (i.e., the extension shaft is in the extended position). (Nelson, Paragraph [0061]).
Takizawa in view of Bodner and Nelson, however does not teach “the extension shaft is moveable to the retracted position by pushing the distal end of the cap assembly against an inner portion of the collection chamber.”
Bodner, in related field of endeavor, teaches (Figures 6 and 7) a collection member (tube 30) having an open end, a closed end and a collection chamber between the open end and the closed end. (Paragraph [0007]). Bodner further teaches (Figures 6A-6B) a cap assembly (20) releasably attachable to the open end of the collection member to seal the collection chamber, the cap assembly comprising: a closure portion; a handle extending from the closure portion in a first direction (head portion 22); and a shaft extending from the closure portion in a second direction that is opposite the first direction (connection portion 10b). (Paragraphs [0030]-[0031]). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takizawa in view of Nelson to incorporate the cap assembly and the collection chamber of Bodner. Doing so would provide a structural mechanism that can supply an opposing force for retraction such that during collection, pushing the distal end of the cap assembly against an inner portion of the collection chamber retracts the extension shaft.


Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 would be allowable for disclosing a recovery tool comprising a controller to control one or more electronic aspects of the recovery tool; and at least one sensor coupled to the controller and operable to detect a parameter of the environment of the collection chamber after storage of the retrieved ingestible device.  
Takizawa teaches an extra-corporeal unit (5) (i.e., controller), but it controls one or more aspects of the capsule (3), not the retrieval device (31). In addition, there is no teaching of “at least one sensor coupled to the controller and operable to detect a parameter of the environment of the collection chamber after storage of the retrieved ingestible device.”
Claims 41-44, 46, and 50 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 41 would be allowable for disclosing a recovery tool with a releasably attachable cap assembly comprising “a sensor configured to receive a beacon signal from the ingestible device and detect a proximity of the ingestible device” and “a transceiver configured to transmit a signal to the ingestible device”. 
Takizawa teaches an extra-corporeal unit (5) (i.e., controller), but it controls one or more aspects of the capsule (3), not the retrieval device (31). Furthermore, there is no teaching of a releasably attachable cap assembly comprising “a sensor configured to receive a beacon signal from the ingestible device and detect a proximity of the ingestible device” and “a transceiver configured to transmit a signal to the ingestible device”. 
Gettman (WO 2010/057082) also teaches (Figure 7) a diagnostic capsule retrieval system wherein a retrieval article is adapted to extend through a body lumen to retrieve the diagnostic capsule and includes a magnetic distal end (704). (Page 21, lines 10-15). However, there is no teaching of a releasably attachable cap assembly comprising “a sensor configured to receive a beacon signal from the ingestible device and detect a proximity of the ingestible device” and “a transceiver configured to transmit a signal to the ingestible device”. 
Claims 42-44, 46, and 50 are allowable by virtue of their dependence from the claim 41.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Om A. Patel whose telephone number is (571)272-6331. The examiner can normally be reached Monday - Friday 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OM PATEL/Examiner, Art Unit 3791                                                                                                                                                                                                        6/1/2022

/MATTHEW KREMER/Primary Examiner, Art Unit 3791